Case: 17-40744      Document: 00514139630         Page: 1    Date Filed: 08/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-40744                                 FILED
                                  Summary Calendar                         August 31, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THEODORE ROBERT WRIGHT, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CR-40-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Theodore Robert Wright, III, appeals the district court’s order of
detention pending appeal. Wright was charged with wire fraud and conspiracy
to commit wire fraud, arson and conspiracy to commit arson, and use of fire to
commit a felony. He faces a mandatory minimum 15 year sentence if convicted.
“Absent an error of law,” we will uphold a district court’s pretrial detention
order “if it is supported by the proceedings below,” a deferential standard of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40744       Document: 00514139630   Page: 2   Date Filed: 08/31/2017


                                  No. 17-40744

review that this court equates to an abuse of discretion standard. United
States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation marks
and citation omitted).
      Assuming without deciding that the rebuttable presumption of detention
provided for in 18 U.S.C. § 3142(e)(3)(C) does not apply to the present case, the
record supports the district court’s alternative finding that the Government
demonstrated to a preponderance of the evidence that no condition or
combination of conditions could reasonably assure Wright’s presence at trial.
See § 3142; Rueben, 974 F.2d at 586. The court acknowledged that Wright’s
wife is an attorney licensed in California and that they have a two-year-old
child. The court determined, however, that his family frequently travel with
him, are familiar with living overseas, and that many other factors established
to a preponderance of evidence the Wright was a flight risk. See United States
v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985) (holding that preponderance of the
evidence standard is applicable for risk of flight determination). Among them,
the court considered that Wright is an experienced pilot with access to multiple
private planes that he has repeatedly flown to foreign countries without filing
flight plans or proceeding through customs. Additionally, Wright has access
to significant liquid assets, evidenced in part by the $70,000 in cash found on
his person when he was arrested. Wright also has established business ties,
by his own admission, to foreign countries that do not extradite to the United
States. The court also considered, among other factors, his apparent attempts
to evade arrest, the mobility of his business, the fact that he moves around
frequently and does not stay in a single residence for extended periods, and his
involvement with a foreign drug cartel. See United States v. Fortna, 769 F.2d
243, 250 (5th Cir. 1985) (holding that preponderance of the evidence standard




                                        2
    Case: 17-40744   Document: 00514139630    Page: 3   Date Filed: 08/31/2017


                               No. 17-40744

is applicable for risk of flight determination).   Accordingly, the pretrial
detention order is AFFIRMED.




                                     3